NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued January 21, 2022
                                Decided January 24, 2022

                                          Before

                          MICHAEL S. KANNE, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge

No. 21-1719

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Central District of Illinois.

       v.                                        No. 1:18-cr-10055

YOUSEF ABDALLAH,                                 Joe Billy McDade,
    Defendant-Appellant.                         Judge.


                                        ORDER

       In July 2019, Yousef Abdallah pled guilty to one count of filing a false tax return
in violation of 26 U.S.C. § 7206(1). The district court gave him a below-Guidelines
sentence of 24 months in prison. He now appeals this sentence on two theories. First,
Abdallah claims that the district court failed to follow the Court Interpreters Act, 28
U.S.C. § 1827, in concluding that the record did not reflect a need for Abdallah to have
an interpreter at sentencing. Second, Abdallah contends the district court committed
procedural error by denying a three-level reduction for acceptance of responsibility
No. 21-1719                                                                         Page 2

under § 3E1.1 of the United States Sentencing Guidelines and applying a two-level
enhancement for obstruction of justice under § 3C1.1. But Abdallah agreed to a valid
appellate waiver in his plea deal:

       [T]he defendant waives all rights to appeal and/or collaterally attack his
       conviction and sentence. The term “sentence” means any term of
       imprisonment, term of supervised release, term of probation, supervised
       release condition, fine, forfeiture order, and/or restitution order and
       includes the manner and/or method the district court uses to determine,
       impose, announce, and/or record the sentence.

R. 10 at 6.

       We review the enforceability of an appellate waiver in a plea agreement de novo.
United States v. Bridgewater, 995 F.3d 591, 594 (7th Cir. 2021). We dismiss appeals within
the scope of an express and unambiguous appellate waiver that was made knowingly
and voluntarily by the defendant. Id. at 595.

        Abdallah does not argue that his appeal is outside the scope of the waiver, nor
could he. By the agreement’s plain terms, Abdallah waived all rights to appeal the
manner or method the district court used to determine the sentence. Nor could he
contend that the terms of the waiver in the plea deal are not express and unambiguous.
And the district court confirmed Abdallah’s understanding of the waiver through a
sufficient Rule 11 colloquy at the change of plea hearing. See United States v. Jones, 381
F.3d 615, 619 (7th Cir. 2004) (“Voluntariness of a guilty plea is ensured by a court’s
compliance with Federal Rule of Criminal Procedure 11.”).

       Rather, Abdallah’s sole attack on the waiver’s enforceability concerns the district
court’s decision at sentencing to apply a five-level Guidelines enhancement swing (no
acceptance of responsibility reduction and an obstruction of justice enhancement) that
was not sought by the government. Abdallah’s suggestion is that he did not knowingly
and intelligently enter into the plea deal and therefore the waiver is invalid, because he
could not have anticipated and reasonably foreseen the Guidelines level enhancement
changes that materialized at sentencing after the deal had been finalized.

       Abdallah gives us no case law to buttress this proposed rule. And we’ve
repeatedly stated that plea agreement waivers involve risk. Plunkett v. Sproul, 16 F.4th
248, 255 (7th Cir. 2021). That the risk of later enhancements materialized in a way
disadvantageous to Abdallah does not undermine the knowing nature of the waiver.
No. 21-1719                                                                           Page 3

See id. “[P]arties to plea agreements accept the risk that future circumstances will
change in ways that, had those circumstances existed at the time of the bargain, they
may not have agreed to so bind themselves.” Id. at 256. Abdallah, by entering into the
plea deal, assumed the risk that the district court could, as the plea deal itself puts it,
“make its own independent determination of the applicable advisory Sentencing
Guideline range and … impose whatever sentence it deems appropriate.” R. 10 at 11.
And so it did.

       This appeal is DISMISSED.